UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6110


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDMOND LOWELL HANNAH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:94-cr-00010-1)


Submitted:    August 6, 2009                 Decided:    August 25, 2009


Before NIEMEYER and      GREGORY,   Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edmond Lowell Hannah, Appellant Pro Se.         John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edmond       Lowell    Hannah       appeals       the   district     court’s

orders: granting his 18 U.S.C. § 3582(c)(2) (2006) motion and

reducing his sentence to 240 months; and denying his motion for

reconsideration.         We     have   reviewed        the    record     and   find   no

reversible      error.        Accordingly,        we     deny      the   motions      for

appointment of counsel and summary judgment and affirm for the

reasons stated by the district court.                  United States v. Hannah,

No. 5:94-cr-00010-1 (S.D. W. Va. Jan. 5, 2009 & Jan. 16, 2009).

We   dispense    with    oral    argument      because       the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2